UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2014 HILL-ROM HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Indiana 1-6651 35-1160484 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (812) 934-7777 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events On March 31, 2014, Hill-Rom Manufacturing, Inc., a wholly-owned subsidiary of Hill-Rom Holdings, Inc. (the “Corporation”), acquired all of the outstanding shares of Virtus, Inc. (“Virtus”).Virtus provides a portfolio of therapeutic bed surfaces for use in high, mid and low acuity settings.The Corporation expects that the acquisition will allow it to insource a significant supply chain function, reduce costs and improve margins. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILL-ROM HOLDINGS, INC. DATE:April 1, 2014 BY: /S/ Susan Lichtenstein Susan Lichtenstein Senior Vice President of Corporate Affairs, Chief Legal Officer and Secretary
